Citation Nr: 1629793	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  11-17 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as secondary to herbicide and/or chemical exposure.  

2.  Entitlement to service connection for fungal infection of the back, to include as secondary to herbicide and/or chemical exposure.  

3.  Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to herbicide and/or chemical exposure.  

4.  Entitlement to service connection for a disability manifested by breathing problem, to include as secondary to herbicide and/or chemical exposure.  

5.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to herbicide and/or chemical exposure.  

6.  Entitlement to service connection for soft tissue sarcoma (claimed as a right wrist ganglion cyst), to include as secondary to herbicide and/or chemical exposure.  

7.  Entitlement to service connection for type II diabetes mellitus (DM), to include as secondary to herbicide and/or chemical exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a personal hearing before the undersigned Veteran's Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In December 2013, the claims currently on appeal were remanded for additional evidentiary development.  They have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The claims on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claims for service connection for additional development action.  

Each of the current claims was remanded for a VA examination by the Board in December 2013.  It was specifically noted in the remand directions that in providing opinions regarding the etiologies of these conditions, each examiner was to note that the Veteran's report of having been exposed to some chemicals during service was credible and also that there was evidence that he was to exposed to chlorine gas in his post service job.  Review of the resulting VA examination reports from September 2014 does not reflect acknowledgement that the Veteran was likely exposed to chemicals, (other than Agent Orange, to include MEK), during his active service or that he was exposed post service to chlorine.  Moreover, there is no discussion as to these facts in any of the reports.  Thus, the reports are not fully complete as they do not address whether the Veteran's conditions on appeal are related to inservice exposure to chemicals, to include MEK, or in the alternative, possibly to post service exposure to chlorine.  

It is also noted that the September 2014 VA skin examination report did not discuss the Veteran's right wrist ganglion cyst.  Review of the statements of record indicates that the claim for service connection for soft tissue sarcoma is a claim for this condition.  The etiology of the Veteran's right wrist ganglion cyst must also be addressed in an addendum report.  

The Board is obligated by law to ensure that the AOJ complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims (Court).  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the claim must be remanded for compliance with the 2013 Board remand.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding VA and private records identified by the Veteran as relevant to his claims.  

2.  Then, all pertinent evidence of record must be made available to and reviewed by the Pittsburgh, VA Medical Center examiners who provided the September 2014 etiological opinions regarding the Veteran's HTN, fungal infection of the back, acquired psychiatric disorder, to include PTSD, breathing problems, ED, soft tissue sarcoma (claimed as a right wrist ganglion cyst), and DM.  

Based on a review of all pertinent evidence of record, and with consideration of credible evidence that the Veteran was exposed to chemicals (other than Agent Orange and to include MEK) during service and to chlorine in his work post service, each examiner is asked to provide addendums to the September 2014 reports.  Each examiner is asked to opine whether there is a 50 percent or better probability that the Veteran's claimed condition(s) originated in service or is(are) otherwise related to service, to include exposure to chemical solvents used in his inservice work with airplanes.  (Note: the possibility that the Veteran was exposed to Agent Orange during service has already been addressed as indicated in a March 2010 document as provided by the JSRRC coordinator and the addendums need not address herbicide exposure.)  

Each VA examiner is advised that the September 2014 opinions are inadequate for adjudication purposes as they do not consider the credible information that the Veteran was exposed to chemicals (other than Agent Orange) during service and also exposed to chlorine in his post service civilian job.  The skin examiner must address the right wrist ganglion cyst.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he/she should explain why the opinion cannot be provided.  If an opinion cannot be provided without resort to speculation, an explanation as to why this is so must be provided and the examiner must note what, if any, additional evidence would permit such an opinion to be made.  

If an examiner who provided the September 2014 opinions is not available, all pertinent evidence of record must be made available to and reviewed by another VA examiner(s) who should be requested to provide the required opinions with supporting rationale.  

3.  The AOJ should also undertake any other development deemed appropriate.  

4.  Then, the AOJ should readjudicate the claims and include discussion of the right wrist ganglion cyst which was not discussed previously in the 2014 report.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

